Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claims 3-6.  The previous 112 rejections are withdrawn. New 112 rejections are set forth herein.  
	The Examiner acknowledges the arguments to the 102 rejection of claim 1.  The Arguments are fully addressed below, the rejection is maintained and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “circumferentially surrounds a fringe of the at least one fringe”.  Claims 4-6 further recite “the fringe”.  It is unclear if claims 4-6 are referring to the single fringe or the plurality of fringes.  As such, claims 4-6 are determined to be indefinite.  For Examination purposes, the limitation “circumferentially surrounds a fringe of the at least one fringe” is to be interpreted as “circumferentially surrounds a single fringe of the at least one fringe”.  While claims 4-6 will be interpreted as “the single fringe”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangano (US2016/0324389) with evidence supported by (NPL – Coefficient of Linear Thermal Expansion).
Regarding claim 1 (Currently Amended): Mangano discloses a mop head, comprising: 
a support body (Item 521); and 
a plurality of textile fringes (Item 927 and 928; ) extending from the support body in a longitudinal direction, each of the textile fringes being secured at a first end on the support body and having an opposite end in the longitudinal direction, at least one fringe comprising at least three strands including a first strand, a second strand, and a third strand (Paragraph [0074] describes there being eight Item 1233), the strands making contact with one another by directly abutting one another, each strand having a same length (Paragraph [0069] and [0074]; “a braided cord may also be utilized within an open ended mop design, wherein a plurality of braided cords may be bundled or attached together”), 
wherein during use of the mop head, the strands are configured to exhibit shrinkage behaviors in the longitudinal direction deviating from one another under action of water and/or heat (Paragraph [0069-70 and 0075]), 
wherein the strands are fixed to one another in the longitudinal direction by at least one fixation such that the strands are held at a same length during the use of the mop head (Item 929 Paragraph [0062]),

As such the Examiner introduces as evidence: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html .  This website clearly shows at least polyester, polyamide and nylon with different thermal expansion coefficients.  
Please note that the instant application relies only on a difference in materials to show the different water/heat expansion rates and does not give any explicit types of materials
Regarding claim 8 (Previously Presented) Mangano discloses the mop head according to claim 1, wherein the strands are arranged parallel to one another in the longitudinal direction, and wherein the third strand is disposed between the first strand and the second strand and is fixed relative to the first strand and the second strand by the at least one fixation in the longitudinal direction (In Paragraph [0075] Mangano discusses how the braided cord can have different materials of strands.  Assuming one strand is of material A (Item 1 of Annotated Figure 12) and the rest of the strands are of material B (Items 2 and 3 of Annotated Figure 12).  Since the braided cord is parallel and helical, even if Item 1 at the end of the cord is not between Items 2 and 3, at some point in the braid, there are several instances where Item 1 is between 2 and 3.  Further, since the fixation needs to only occur once along the strand, it has to occur somewhere along the longitudinal direction).  

    PNG
    media_image1.png
    504
    369
    media_image1.png
    Greyscale

Annotated Figure 12
Regarding claim 9 (Previously Presented) Mangano discloses the mop head according to claim 1, wherein the second threads are configured to absorb or release less cleaning liquid during the use, and/or have more abrasive usage properties than the first threads (Paragraph [0075]).  
Regarding claim 10 (Previously Presented) Mangano discloses a mop, comprising: the mop head according to claim 1; and a handle connected to the mop head (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangano (US2016/0324389) in view of Kreb (US 1,855,400).
Regarding claim 2 (Previously Presented) Mangano discloses the mop head according to claim 1.  Mangano fails to explicitly disclose wherein the at least one fixation comprises at least one retaining stitch which extends substantially transversely to the longitudinal direction.  Mangano discloses “The cord 927 is arranged in a plurality of loops 928, where each loop is sewn together with string 930 and the midsection of the plurality of loops may be bound by a loop strap 929.” Item 929 is configured to wrap around a mid section of the plurality of loops.  In Paragraphs [0062 and 0068-69] there is no mention of a retaining stich, or much mention on how the open ended mop as described in Paragraph [0069] is bundled or attached to each other.  As such, the use of a stich or the direction of the stich in correlation to the longitudinal direction of strands to connect Item 929 to Item 927 is not explicitly disclosed.
Krebs teaches a mop head with open ended twisted strands with at least one retaining stitch which extends substantially transversely to the longitudinal direction (Page 2 Lines 62-64).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a fixation means in the form of the substantially traverse retaining stich as discussed by Krebs to the open ended mop and of Mangano.  Doing so would ensure the strands would not untwist and the braided shape would be retained (Krebs Page 2 Lines 40-62).
Regarding claim 3 (Currently Amended) Mangano in view of Krebs discloses the mop head according to claim 2, wherein the at least one retaining stitch circumferentially surrounds a single fringe of the at least one fringe in the longitudinal direction in at least one location of an extension thereof (Krebs Page 2 Lines 62-64 and Figure 4).  
Regarding claim 4 (Currently Amended) Mangano in view of Krebs discloses the mop head according to claim 3, wherein the at least one retaining stitch includes a plurality of retaining stiches that circumferentially surrounds the fringe in the longitudinal direction from the support body to the opposite end (Krebs Page 2 Lines 62-64 and Figure 4).
Page 2 of 8 Regarding claim 5 (Currently Amended) Mangano in view of Krebs discloses the mop head according to claim 3, wherein the at least one retaining stitch includes a plurality of retaining stiches that uniformly and circumferentially surrounds the fringe, as viewed in the longitudinal direction (Krebs Page 2 Lines 62-64).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangano (US2016/0324389) in view of Kreb (US 1,855,400) in view of Kreb (US1,566,544), herein referred to as Kreb B.
Regarding claim 6 (Currently Amended) Mangano in view of Krebs discloses the mop head according to claim 3.  Mangano in view of Krebs wherein the at least one retaining stitch includes a plurality of retaining stiches that surrounds the fringe from the support body to the opposite end in a substantially helical manner.  
Kreb B teaches wherein the at least one retaining stitch includes a plurality of retaining stiches that (Item a3) surrounds the fringe (Item a1 and a2) from the support body to the opposite end in a substantially helical manner (best shown in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the stich of Mangano in view of Krebs with the helical stich as taught by Kreb B.  The helical stich of Kreb B is another form of fastening the open end length of Mangano to ensure the length does not untwist and the braided shape be retained (Kreb B Page 2 Lines 16-46).  

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the strands may be different materials but it does not clearly follow that different materials may necessarily exhibit different shrinkage rates under water and or heat. In order to support this arguments the Office must show that at least two of the materials 
Applicant argues Mangano fails to suggest “the strands are fixed to one another in the longitudinal direction by at least one fixation such that the strands are held at a same length during the use of the mop head.”  And then argues that Mangano further argues away from additional fixation means.  The Examiner respectfully disagrees.  From Mangano “The cord 927 is arranged in a plurality of loops 928, where each loop is sewn together with string 930 and the midsection of the plurality of loops may be bound by a loop strap 929. In other examples, the mop head may be open ended and therefore a plurality of cords are bundled and attached together.”  Since Item 929 fixes the strands together part way down the longitudinal direction, it meets the limitations of claim 1. Please note that claim 1 does not require a stich.  Further it is not understood how Mangano can teach away from everything disclosed within itself.
Pertaining to the combination of Mangano in view of Krebs, Applicant argues Mangano teaches away from using a stich as disclosed by Krebs on the mop of Mangano.  The Examiner respectfully disagrees. In paragraph [0062] Mangano discloses fringe (Item 927) connected together at Item 929.  Mangano does not disclose how these fringe are connected.  Krebs teaches that fringe can be connected through stiches, since these types of stiches are known to retain the fringe in the mopping arts. To overcome the rejection the examiner suggests explaining how the cords are fastened to each other and where in the longitudinal direction are they fastened.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723